Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
TITLE

  The title of the invention is not descriptive.  A new tile is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1, 5-9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”)
Regarding independent claim 1, Oya teaches an information processing method for a terminal device (Fig.1), comprising:
obtaining an image that includes an augmented reality (AR) target and is acquired by the terminal device (¶0035 “In the present embodiment, the HMD 150/160 captures an image of a physical space, generates an image of a virtual space in accordance with the position and orientation of the HMD 150/160 using the scene data 131, generates an image of a mixed reality space by compositing the captured image of the physical space with the generated image of the virtual space, displays the generated image of the mixed reality space, and transmits the generated image of the mixed reality space to one or both of the tablet terminal devices 180, 190 that is/are associated with the HMD 150/160”; ¶0042 “An acquisition unit 524 included in the HMD 150/160 acquires the position and orientation of the HMD 150/160. A method of acquiring the position and orientation of the HMD 150/160 may be selected from among various conceivable methods. For example, markers may be provided in the physical space as shown in FIG. 2, and the position and orientation of the HMD 150/160 may be obtained using the markers (or natural features) shown in the image that was acquired by capturing the physical space provided with the markers in step S621. Furthermore, the position and orientation of the HMD 150/160 may be obtained based on the result of measurement by a sensor, such as an infrared sensor, a magnetic sensor, an ultrasonic sensor, an optical sensor, and a gyroscope. Furthermore, the position and the orientation of the HMD 150/160 may be obtained using the markers in the image and the result of measurement by the sensor. Note that the "position and orientation of the HMD 150/160" mentioned here denote the "position and orientation of the image sensing unit 522 in a world coordinate system (a coordinate system in which one point in the physical space serves as the origin, and three axes that are orthogonal to one another at the origin are regarded as an x-axis, a y-axis, and a z-axis)," and may hereinafter be referred to as the "position and orientation of a viewpoint.");
recognizing the AR target, and generating a virtual scene, the virtual scene including N virtual objects, and N being an integer greater than or equal to 2 (¶0044 “An image compositing unit 525 first constructs a virtual space using the "scene data 131 that an acquisition unit 526 acquired (downloaded) from the scene data management server 130 in step S630." The scene data 131 is data that defines the virtual space, such as data of virtual objects constituting the virtual space (data of shapes, textures, etc. necessary for rendering the virtual objects), data of the positions and orientations of the virtual objects, and data that defines a light source illuminating the virtual space. Next, the image compositing unit 525 generates an image of the virtual space as viewed from the viewpoint with the position and orientation acquired in step S622. As a technique to generate the image of the virtual space as viewed from the viewpoint with the position and orientation is known, a description of such a ;
obtain the N virtual objects, and generating object information that separately corresponds to the N virtual objects, wherein the N virtual objects include a target virtual object to be interacted with by a user ( ¶0072 “An acquisition unit 538 specifies a virtual component (constituting the virtual object) displayed on a display screen of the display unit 536 at a position designated (e.g., tapped) by the user…. Then, points of intersection between a straight line passing through the specified position and the position of the local viewpoint and the virtual object are searched for; if there is no point of intersection, no virtual component is displayed at the designated position, and if there are points of intersection, a point of intersection closest to the position of the local viewpoint is specified from among the points of intersection, and a virtual component including the specified point of intersection is specified as the "component designated by the us”; ¶0073 “Then, the acquisition unit 538 acquires identification information unique to the virtual component that has been specified as the "component designated by the user" (e.g., an ID unique to the virtual component) from the scene data 131 that was acquired by the acquisition unit 532 in step S640. Note that when there are multiple virtual objects in the virtual space, this identification information serves as information for uniquely specifying the virtual component that has been specified as the "component designated by the user" and a virtual object to which the virtual component belongs.); and 
keeping the object information of virtual objects other than the target virtual object in the N virtual objects unchanged and updating the object information of the target virtual object in response to receiving an operation instruction inputted by the user for the target virtual object in the N virtual objects, such that the target virtual object is interacted independently rather than the virtual scene as whole by the user (¶0084 “For example, if the user taps a headlight of the virtual object 312 that is being displayed on the display screen of the tablet terminal device as shown in FIG. 3B, data of the headlight is updated through the foregoing process so that the headlight, i.e., the tapped virtual component is visually distinguishable from other virtual components; as a result, a headlight 333 is highlighted as shown in FIG. 3C. A cursor 334 is displayed at a tap position. After switching to the MR mode, the headlight 333 is highlighted in the image of the mixed reality space as shown in FIG. 3D. As described above, the scene data 131 shared among all tablet terminal devices is updated to highlight the headlight 333, and thus such highlight on the headlight 333 is reflected in the image of the mixed reality space observed on all of the HMDs and tablet terminal devices.”) Oya is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Katano teaches generating a virtual scene, the virtual scene including N virtual objects, and N being an integer greater than or equal to 2 (¶0067 “Reference numeral 212 denotes an example of the virtual space image generated by the CG rendering unit 203 based on the position/posture information that has been obtained with the measurement by the position/posture measuring unit 113 of the HMD 110. Reference numerals 301 to 303 in the virtual space image 212 are virtual object images obtained when looking at the virtual objects 131 to 133 in the virtual space 130 from the predetermined position and direction”); disassembling the virtual scene to obtain the N virtual objects (¶0073 “An MR image region segmentation unit 402 segments the obtained MR image 213 into a plurality of regions and obtains a segmented image 411 including selected regions. The region segmented and selected here is a region where a difference in depth perception occurs, which is to be compensated for by inducing an illusion in user's perception. In this exemplary embodiment, regions defined by the virtual object images 301 to 303 are the regions to be segmented and selected by the MR image region segmentation unit 402”), and generating object information that separately corresponds to the N virtual objects (¶0075 “ A pattern image generating unit 403 generates the predetermined pattern image that induces the illusion in user's perception. The pattern image generating unit 403 recognizes the segmented (and selected) regions based on the segmented image 411 which has been generated by the MR image region segmentation unit 402. Further, the pattern image generating unit 403 generates pattern images suitable for the segmented regions and the other regions such that the generated pattern images are separately superimposed on the segmented regions and the other region (or that the generated pattern image is superimposed only on the segmented regions; ¶0077 “By selectively superimposing the pattern image on the segmented regions, or by separately superimposing respective pattern images on the segmented regions and the other region, the difference in depth perception can be reduced as a result of inducing the illusion in user's perception.).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple virtual objects in virtual space of Oya with segments the obtained MR as seen in Katano because this an information processing method for a terminal device, comprising: obtaining an image that includes an augmented reality (AR) target and is acquired by the terminal device; recognizing the AR target, and generating a virtual scene, the virtual scene including N virtual objects, and N being an integer greater than or equal to 2; disassembling the virtual scene to obtain the N virtual objects, and generating object information that separately corresponds to the N virtual objects, wherein the N virtual objects include a target virtual object to be interacted with by a user; and keeping the object information of virtual objects other than the target virtual object in the N virtual objects unchanged and updating the object information of the target virtual object in response to receiving an operation instruction inputted by the user for the target virtual object in the N virtual objects, such that the target virtual object is interacted independently rather than the virtual scene as whole by the user.
Regarding claim 5, Oya and Katano teach the method according to claim 1, wherein sub-model data that separately corresponds to the N interactive virtual objects is pre-recorded in model data of the virtual scene (¶0073 of Oya “Then, the acquisition unit 538 acquires identification information unique to the virtual component that has been specified as the "component designated by the user" (e.g., an ID unique to the virtual component) from the scene data 131 that was acquired by the acquisition unit 532 in step S640. Note that when there are multiple virtual objects in the virtual space, this identification information serves as information for uniquely specifying the virtual component that has been specified as the "component designated by the user" and a virtual object to which the virtual component belongs”)., and the disassembling the virtual scene to obtain the N virtual objects comprises: extracting the sub-model data that separately corresponds to the N virtual objects from the model data of the virtual scene (¶0073 of Oya “Then, the acquisition unit 538 acquires identification information unique to the virtual component that has been specified as the "component designated by the user" (e.g., an ID unique to the virtual component) from the scene data 131 that was acquired by the acquisition unit 532 in step S640. Note that when there are multiple virtual objects in the virtual space, this identification information serves as information for uniquely specifying the virtual component that has been specified as the "component designated by the user" and a virtual object to which the virtual component belongs.”; ¶0073 of Katano “An MR image region segmentation unit 402 segments the obtained MR image 213 into a plurality of regions and obtains a segmented image 411 including selected regions. The region segmented and selected here is a region where a difference in depth perception occurs, which is to be compensated for by inducing an illusion in user's perception. In this exemplary embodiment, regions defined by the virtual object images 301 to 303 are the regions to be segmented and selected by the MR image region segmentation unit 402”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 6, Oya and Katano teach the method according to claim 1, wherein the recognizing the AR target, and generating a virtual scene comprises:  obtaining spatial location information of the AR target; and generating the virtual scene according to the spatial location information of the AR target (¶0042 of Oya “An acquisition unit 524 included in the HMD 150/160 acquires the position and orientation of the HMD 150/160. A method of acquiring the position and orientation of the HMD 150/160 may be selected from among various conceivable methods. For example, markers may be provided in the physical space as shown in FIG. 2, and the position and orientation of the HMD 150/160 may be obtained using the markers (or natural features) shown in the image that was acquired by capturing the physical space provided with the markers in step S621. Furthermore, the position and orientation of the HMD 150/160 may be obtained based on the result of measurement by a sensor, such as an infrared sensor, a magnetic sensor, an ultrasonic sensor, an optical sensor, and a gyroscope. Furthermore, the position and the orientation of the HMD 150/160 may be obtained using the markers in the image and the result of measurement by the sensor. Note that the "position and orientation of the HMD 150/160" mentioned here denote the "position and orientation of the image sensing unit 522 in a world coordinate system (a coordinate system in which one point in the physical space serves as the origin, and three axes that are orthogonal to one another at the origin are regarded as an x-axis, a y-axis, and a z-axis)," and may hereinafter be referred to as the "position and orientation of a viewpoint.") and a pre-established one-to-one correspondence between the spatial location information of the AR target and spatial location information of the virtual scene (¶0116 of Oya “ Furthermore, as each position on the virtual screen 430 is also expressed in three-dimensional coordinates, the following specification is possible: points of intersection between a straight line passing through the three-dimensional coordinates S (Sx, Sy, Sz) of the position 431 in the world coordinate 
 Regarding claim 7, Oya and Katano teach the method according to claim 1, wherein the operation instruction is a touch operation instruction inputted by the user through a display screen of the current terminal device (¶0052 “A control unit 590 checks which one of an MR mode (sharing mode) and a VR mode is set as an operation mode of the tablet terminal device 180/190. A method of switching the operation mode of the tablet terminal device 180/190 is not limited to a particular method, and may be selected from among various conceivable methods. For example, when a display unit 536 and an input unit 537 constitute a touchscreen, a button image for switching to the MR mode (MR mode button image) and a button image for switching to the VR mode (VR mode button image) are displayed on the display unit 536. If the input unit 537 detects a user's tap on the MR mode button image on the touchscreen, the control unit 590 switches the operation mode of the tablet terminal device 180/190 to the MR mode. On the other hand, if the input unit 537 detects a user's tap on the VR mode button image on the touchscreen, the control unit 590 switches the operation mode of the tablet terminal device 180/190 to the VR mode. Such a mode switching request can be detected in non-illustrated separate processing for detecting a user input event.”), and before updating the object information of the target virtual object, the method further comprises: obtaining touch position information corresponding to the touch operation instruction (¶0109 “For example, assume that a user has tapped a headlight of a virtual object 451 on a screen 450 of a tablet terminal device to designate the headlight, and a tapped position 452 is I (Iu, Iv). This position 452 is based on a coordinate system I (u, v) in which the position of the upper left corner of the screen 450 serves as the origin (0, 0), and a u-axis and a v-axis are defined along a horizontal direction and a vertical direction, respectively”.; extracting spatial location information of the N virtual objects from the object information of the N virtual objects; determining display position information of the N virtual objects on the display screen according to the spatial location information of the N virtual objects (¶0116 “Furthermore, as each position on the virtual screen 430 is also expressed in three-dimensional coordinates, the following specification is possible: points of intersection between a straight line passing through the three-dimensional coordinates S (Sx, Sy, Sz) of the position 431 in the world coordinate system and the position V (Vx, Vy, Vz) of the viewpoint 441 and the virtual object 420 are obtained, and the three-dimensional coordinates P (Px, Py, Pz) of a point of intersection 421 that is closest to the position V (Vx, Vy, Vz) of the viewpoint 441 among the obtained points of intersection are specified as the "position on the virtual object 420 corresponding to the position 452 designated by the user on the screen 450."); and selecting the target virtual object of the touch operation instruction from the N virtual objects according to the touch position information and the display position information(¶0118 “The changing unit 514 processes, among the scene data 131, data of the virtual component that was specified in step S912 (specified virtual component) so that the specified virtual component is visually distinguishable from other virtual 
Regarding claim 8, Oya and Katano teach the method according to claim 1, wherein object information of each of the N virtual objects comprises at least one of the following information of the virtual object: spatial location information, status information, and label information (¶0118 of Oya “The changing unit 514 processes, among the scene data 131, data of the virtual component that was specified in step S912 (specified virtual component) so that the specified virtual component is visually distinguishable from other virtual components. For example, the color of the virtual component that was specified in step S912 is changed to a color different from the colors of other virtual components so that the specified virtual component is highlighted”; ¶0125 of Katano “ While the above description is made as changing the moving speed of the pattern image corresponding to the segmented regions (virtual object images) 902 and 912, the scope of the present invention is not limited to the above-described method. For example, the pattern image superimposed on regions 903 and 913 (in the virtual space image) other than the segmented regions 902 and 912 may be moved stead.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding independent claim 9, Oya teaches a terminal device (Fig.1), comprising: a camera (¶0040 “An image sensing unit 522 included in the HMD 150/160 captures an image of a physical space.”) for obtaining an image comprising an augmented reality (AR) target (¶0042 “An acquisition unit 524 included in the HMD ; and a processor connected to the camera (¶0038 “ FIG. 5 shows exemplary functional configurations of the scene data management server 130, the HMD 150/160, and the tablet terminal device 180/190. Note that in FIG. 5, for the sake of simplicity, the HMD control devices 110, 120 are omitted, and the HMD 150/160 performs data communication directly with the scene data management server 130 and the tablet terminal device 180/190; however, in practice, the HMD 150/160 performs data communication with the scene data management server 130 and the tablet terminal device 180/190 via the HMD control device 110/120 as shown in FIG.1”) and configured to perform: Remaining limitations of claim 9 is similar in scope to claim 1 and therefore rejected under the same rationale.
Regarding claim 13, Oya and Katano teach the terminal device according to claim 9, remaining limitations of claim 1 is similar in scope to claim 5 and therefore rejected under the same rationale.
Regarding claim 14, Oya and Katano teach the terminal device according to claim 9, remaining limitations of claim 14 is similar in scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 15, Oya and Katano teach the terminal device according to claim 9, remaining limitations of claim 15 is similar in scope to claim 7 and therefore rejected under the same rationale.
Regarding claim 16, Oya and Katano teach the terminal device according to claim 9, remaining limitations of claim 16 is similar in scope to claim 8 and therefore rejected under the same rationale.
Regarding independent claim 17, Oya teaches a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor  (¶0124 “Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific to perform: Remaining limitations of claim 17 is similar in scope to claim 1 and therefore rejected under the same rationale.
2.	Claims 2-4, 10-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oya, IDS, U.S Patent Application Publication No. 20160357491 (Oya”) in view of Katano et al, U.S Patent Application Publication No. 20100027888 (“Katano”) further in view of Bannai et al, U.S Patent Application Publication No. 20060170652 (“Bannai”)
Regarding claim 2, Oya and Katano teach the method according to claim 1, further comprising:
 transmitting first instruction information to another terminal device, wherein the first instruction information is used for instructing the another terminal device to update the object information of the target virtual object, so that the object information of the target virtual object on the another terminal device is kept consistent with the object information of the target virtual object on the current terminal device (¶0083 -0084 “ A sharing unit 515 transmits the scene data 131 to the HMD 150/160 and the tablet terminal device 180/190. [0084] For example, if the user taps a headlight of the virtual object 312 that is being displayed on the display screen of the tablet terminal device as shown in FIG. 3B, data of the headlight is updated through the foregoing process so that the headlight, i.e., the tapped virtual component is visually distinguishable from other virtual components; as a result, a headlight 333 is highlighted as shown in FIG. 3C. A cursor 334 is displayed at a tap position. After switching to the MR mode, the headlight 333 is highlighted in the image of the mixed reality space as shown in FIG. 3D. As described above, the scene data 131 shared among all tablet terminal devices is updated to highlight the headlight 333, and thus such highlight on the headlight 333 is reflected in the image of the mixed reality space observed on all of the HMDs and tablet terminal devices.”) Both Oya and Katano are understood to be silent on the remaining limitations of claim 2. 
In the same field of endeavor, Bannai teaches transmitting first instruction information to another terminal device, wherein the first instruction information is used for instructing the another terminal device to update the object information of the target virtual object, so that the object information of the target virtual object that is stored on the another terminal device is kept consistent with the object information of the target virtual object that is stored on the current terminal device (¶0202 “ The virtual object management unit 516a receives the position/orientation data of the operator stylus and HMD from the position/orientation measuring unit 511a and stores them together with the data of all virtual objects used for the operation. A virtual object transmitting/receiving unit 531a transmits/receives all The virtual object management unit 516b stores all virtual object data shared between the operator and instructor, like the virtual object management unit 516a of the operator mixed reality apparatus 510a. An event for a virtual object from the instructor side is sent to the management server 560 through a virtual object transmitting/receiving unit 531b. An event for a virtual object, which is received from the management server 560, is sent to the virtual object management unit 516b through the virtual object transmitting/receiving unit 531b so that the scene graph is changed. The function of an image generation unit 513b is the same as that of the image generation unit 513a, and a description thereof will be omitted. An image output unit 517 selectively outputs, to the display device 523b, the operator mixed reality space image received from the image decoding unit 532b or the virtual object CD image received from the image generation unit 513b.”)
Therefore, in combination of Oya and Katano, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify sharing the updated virtual components between devices  of Oya with transmitting and storing virtual object data between the devices as seen in Bannai  
Thus, the combination of Oya ,Katano and Bannai teaches transmitting first instruction information to another terminal device, wherein the first instruction information is used for instructing the another terminal device to update the object information of the target virtual object, so that the object information of the target virtual object that is stored on the another terminal device is kept consistent with the object information of the target virtual object that is stored on the current terminal device.
Regarding claim 3, Oya ,Katano and Bannai teach the method according to claim 2, further comprising: receiving second instruction information transmitted by the another terminal device, wherein the second instruction information is used for instructing the current terminal device to update object information of at least one virtual object in the N virtual objects ; and updating the object information of the at least one virtual object according to the second instruction information, so that object information of the at least one virtual object that is stored on the current terminal device is kept consistent with the object information of the at least one virtual object that is stored on the another terminal device ([0084 of Oya “ For example, if the user taps a headlight of the virtual object 312 that is being displayed on the display screen of the tablet terminal device as shown in FIG. 3B, data of the headlight is updated through the foregoing process so that the headlight, i.e., the tapped virtual component is visually distinguishable from other virtual components; as a result, a headlight 333 is highlighted as shown in FIG. 3C. A cursor 
the method according to claim 1, wherein, before the updating the object information of the target virtual object, the method further comprises: Oya and Katano are understood to be silent on the remaining limitations of claim 4.
Bannai teaches storing the object information that separately corresponds to the N virtual objects (¶018 “] For the polygons of all virtual objects, a Z value as depth information is obtained by using the Z buffer for each pixel which is scan-converted by perspective projection from the viewpoint position. If the value is smaller than the Z value already stored in the Z buffer, the pixel is located in foreground. The Z value of the pixel is newly stored in the Z buffer, and the color of the pixel is written in a corresponding frame buffer. This processing is repeated.”; ¶0217 “In step S5130, an image from the camera 522 mounted on the operator HMD is input to the image compositing unit 515 through the image input unit 512. The camera 522 includes two, left (L) and right (R) cameras corresponding to the operator's eyes. The images are stored in separate buffers of the image compositing unit 515.”) In addition, the same motivation is used as the rejection for claim 2
Regarding claim 10, Oya and Katano teach the terminal device according to claim 9, remaining limitations of claim 10 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 11, Oya ,Katano and Bannai teach the terminal device according to claim 10, remaining limitations of claim 11 is similar in scope to claim 3 and therefore rejected under the same rationale.
the terminal device according to claim 9, remaining limitations of claim 12 is similar in scope to claim 4 and therefore rejected under the same rationale.
Regarding claim 18, Oya and Katano teach the non-transitory computer-readable storage medium according to claim 17, wherein the computer program instructions are executable by at least one processor to further perform: remaining limitations of claim 18 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 19, Oya ,Katano and Bannai teach the non-transitory computer-readable storage medium according to claim 18, wherein the computer program instructions are executable by at least one processor to further perform: remaining limitations of claim 19 is similar in scope to claim 3 and therefore rejected under the same rationale.
Regarding claim 20, Oya and Katano teach the non-transitory computer-readable storage medium according to claim 17, remaining limitations of claim 20 is similar in scope to claim 4 and therefore rejected under the same rationale.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/Primary Examiner, Art Unit 2619